Title: II. Notes on Eaton’s Accounts, on or after 2 July 1803
From: Jefferson, Thomas
To: Madison, James


            
              on or after 2 July 1803
            
            
              
                
                 Notes on mr Eaton’s accounts, additional to those of the Secretary of state.
              
              
                
                 When we consider that this is the first of the Barbary accounts which comes to us for settlement, and that every article now allowed will be a precedent for futurity, we ought to reduce it to what is rigorously right. the rules of settlement of the accounts of our foreign ministers are generally applicable to those of the Barbary Consuls.
              
              
                1st. Head.
                 No outfit can be allowed.
              
              
                
                the office of Consul is determined by the receipt of their recall, or by their departure. in the case of recall, a quarter’s salary for their return is just: and it seems a good enough measure when they come away by order of the Bey.
              
              
                2d.
                the article of 382.52 inadmissible.
              
              
              
                
                House rent. this is not allowed our foreign ministers. it therefore will be proper to consider what are the circumstances which give these consuls a better right to it.
              
              
                
                repairs, alterations, & additions to the house, out houses &c. in my opinion totally inadmissible. as to external repairs the landlord does them every where, & the tenant the internal. as to alterations from time to time at the caprice or particular taste of the tenant, the next one will perhaps undo them, and there is no bottom to such an article of indulgence. see articles 51.28/10.92/4.12/19.89/ 7.93 60.68/14.57.
              
              
                
                the present in return for a present not admissible.
              
              
                
                Carriage, mules & attendants to Bardo. are not these the ordinary expences, as are carriages &c. to Versailles, to Pardo, St. Ildefonso &c. see articles 3.60/7./1.56/.86/3.43
              
              
                
                
                  
                    
                      horse & mule hire monthly forage for horses. barley field for do.
                      }
                      these are ordinary expences, as much as those of the table. the salary is to be employed in them.
                    
                  
                
              
           
              
                
                Contingencies. a very heavy article. they should be detailed & sifted.
              
              
                4th. Charities.
                no such article is allowed ministers, or any other public servt in a single instance. states never allow charities at the public expence, but on a special act of their legislature. charity is the duty of the individual & should be out of his own funds, as a portion of his ordinary expence. if it be allowed to give charities out of the pocket of another, the greatest abuses would follow.
              
              
                7th.
                the houses of ministers are not furnished. they buy their own furniture, sell it as they can, & never bring it into the public account. the paiments for furniture were misapplications of the public monies, & ought to be disallowed.
              
              
                8th. head.
                a particular explanation of every article should be given so as to enable us to have it enquired into by the successor.
              
            
            
          